                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    PETER E. AND ERIC E.,                                  MEMORANDUM DECISION
                                                           AND ORDER DENYING
                             Plaintiffs,                   DEFENDANT’S MOTION TO DISMISS

    v.

    UNITED HEALTHCARE SERVICES, INC.,                      Case No. 2:17-cv-00435-DN
    UNITED BEHAVIORAL HEALTH and the
    KEYSIGHT MEDICAL PLAN,                                 District Judge David Nuffer

                             Defendants.


            This case involves claims under the Employee Retirement Income Security Act of 1974

(“ERISA”) and the Mental Health Parity and Addiction Equity Act (“Parity Act”). These claims

arise from the denial of coverage for Plaintiff Eric E’s treatment at Vista Treatment Center

(“Vista”). 1 Eric E. is insured through his father’s self-funded employee welfare benefits plan

Keysight Medical Plan (the “Plan”), which is underwritten and administered by United

HealthCare Services, Inc. (“UHS”). 2 Defendants filed a Motion to Dismiss Plaintiffs’ Second

Amended Complaint arguing that Plaintiffs failed to plead sufficient facts to state a claim for

violation of the Parity Act. 3 Because Plaintiffs allege sufficient facts to state a plausible claim for

an as-applied violation of the Parity Act, Defendants’ Motion to Dismiss 4 is DENIED.




1
    Second Amended Complaint at 11, docket no. 55, filed Aug. 9, 2019.
2
    Id. ¶¶ 2, 4 at 1.
3
 Defendants’ Motion to Dismiss the Second Cause of Action of Plaintiffs’ Second Amended Complaint (“Motion to
Dismiss”), docket no. 58, filed Sept. 9, 2019.
4
    Id.
                                           FACTUAL BACKGROUND

            Eric E. suffers from multiple mental health conditions and has a history of substance

abuse. 5 Eric E. entered a California-based treatment camp and was transferred directly to Aspiro,

a Utah wilderness therapy camp in September 2014. 6 Directly after his discharge from Aspiro,

Eric E. entered Vista on December 9, 2014, and remained through August 13, 2015. 7 Vista is a

Utah-based treatment facility for adolescents with mental health and substance abuse

conditions. 8

            United Behavioral Health (“UBH”) 9 covered the first two weeks of Eric E.’s treatment at

Vista. On January 22, 2015, Eric E.’s father, Peter E., received a letter from UBH denying

continued coverage of Eric E.’s treatment at Vista. 10 Peter E. received a second denial letter on

August 20, 2015. 11 Peter E. appealed the coverage determination and UBH denied the appeal on

November 11, 2015. 12 UBH’s coverage determinations cited that Eric E. was no longer qualified

for residential treatment because it was not medically necessary—Eric E. was making progress,

was not suffering withdrawal symptoms, and was not a danger to himself or others. 13 An external

review of the coverage determination by Medical Review Institute of America, Inc. upheld

UBH’s coverage determination. 14



5
    Second Amended Complaint, supra note 1, ¶ 10 at 3.
6
    Id. ¶20-21 at 4.
7
    Id. ¶ 25 at 5.
8
    Id. ¶ 6 at 2
9
    UBH is an affiliate company of USH and administers and processes claims for the Plan. Id. ¶ 5 at 2.
10
     Id. ¶ 27 at 5.
11
     Id. ¶ 28 at 5.
12
     Id. ¶¶ 29, 32-33 at 6.
13
     Id. ¶¶ 27-28, 32-33 at 5-6; Motion to Dismiss, supra note 2, at 3-4.
14
     Second Amended Complaint, supra note 1, ¶ 34 at 6.



                                                                                                          2
           Plaintiffs initiated this case on May 19, 2017, 15 and subsequently filed an amended

complaint on November 21, 2018. 16 Plaintiffs’ First Amended Complaint asserted two causes of

action: (1) recovery of Plan benefits pursuant to ERISA 29 U.S.C. § 1132(a)(1)(B); and (2)

violation of the Parity Act. 17 Defendants moved to dismiss Plaintiffs’ First Amended Complaint

for lack of standing and failure to sufficiently plead a Parity Act claim. 18 Defendant’s Motion to

Dismiss was denied as to the standing issue and granted as to the Parity Act claim. 19 And

Plaintiffs were given leave to file a second amended complaint to correct the deficiencies in their

Parity Act claim. 20 Plaintiffs filed their Second Amended Complaint on August 9, 2019. 21 The

Second Amended Complaint asserts two causes of action: (1) recovery of Plan benefits pursuant

to ERISA 29 U.S.C. § 1132(a)(1)(B); and (2) violation of the Parity Act. 22

                                                    DISCUSSION

           Defendants seek dismissal of Plaintiffs’ claim for violation of the Parity Act pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure. 23 Dismissal is appropriate under Rule

12(b)(6) when the complaint, standing alone, is legally insufficient to state a claim on which

relief may be granted. 24 To adequately state a claim, each cause of action must be supported by




15
     Complaint at 7-8, docket no. 2, filed May 19, 2017.
16
     Amended Complaint (“First Amended Complaint”), docket no. 45, filed Nov. 21, 2018.
17
     Id.
18
     Defendants’ Motion to Dismiss Plaintiffs’ Amended Complaint, docket no. 46, filed Dec. 10, 2018.
19
  Memorandum Decision and Order Denying in Part and Granting in Part Defendants’ Motion to Dismiss and
Granting Leave to Amend (“Order”), docket no. 54, filed July 19, 2019.
20
     Id.
21
     Second Amended Complaint, supra note 1.
22
     Id.
23
     Motion to Dismiss, supra note 2, at 13-21.
24
     FED. R. CIV. P. 12(b)(6); Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999).



                                                                                                                       3
sufficient, well-pleaded facts that make the claim plausible on its face. 25 In reviewing a

complaint under Rule 12(b)(6), factual allegations are accepted as true and reasonable inferences

are drawn in a light most favorable to the plaintiff. 26 However, “assertions devoid of factual

allegations” that are nothing more than “conclusory” or “formulaic recitation” of law are

disregarded. 27

     Plaintiffs sufficiently state a plausible claim for an as-applied violation of the Parity Act

           Defendants argue that Plaintiffs fail to plead the necessary facts to state a claim for

violation of the Parity Act. 28 The Parity Act requires plans to ensure “treatment limitations

applicable to mental health or substance use disorder benefits are no more restrictive than the

predominant treatment limitations applied to substantially all medical and surgical benefits

covered by the plan.” 29 A Parity Act claim may allege a facial violation (an express limitation

written in the plan) or an as-applied violation (a limitation applied through interpretation of the

plan). 30

           To sufficiently plead a facial Parity Act violation, the plaintiff must identify an express

treatment limitation in the plan “and compare it to a relevant [medical/surgical] analogue.” 31

Here, Plaintiffs do not allege that the Plan contains an express limitation that would support a

facial Parity Act violation. Plaintiffs do, however, allege an as-applied Parity Act violation. 32



25
     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
26
     GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997).
27
     Ashcroft v. Iqubal, 556 U.S. 662, 678, 681 (2009).
28
     Motion to Dismiss, supra note 2, at 13-21.
29
     29 U.S.C. § 1185(a)(3)(A)(ii).
30
 A.Z. v. Regence Blueshield, No. C17-1292-TSZ, 333 F. Supp. 3d 1069, 1081 (W.D. Wash. 2018); Anne M. v.
United Behavioral Health, No. 18-80773-CIV-MIDDLEBROOKS, 342 F. Supp. 3d 1311, 1319 (S.D. Fla. 2018).
31
     A.Z., 333 F. Supp. 3d. at 1079.
32
     Second Amended Complaint, supra note 1, at ¶¶ 44-51 at 8-10.



                                                                                                          4
            To sufficiently plead an as-applied Parity Act violation, the plaintiff must allege “that a

defendant differentially applied a facially neutral plan term.” 33 “[A]t the very least, a plaintiff

must identify” the medical or surgical treatments “that are analogous” to the mental health or

substance abuse treatments “and allege that there is a disparity in their limitation criteria.” 34

            Plaintiffs’ allege in their Second Amended Complaint that UBH differentially evaluates

the medical necessity of treatment at mental health treatment facilities like Vista and the medical

necessity of treatment at analogous medical/surgical facilities, i.e. sub-acute inpatient treatment

programs like skilled nursing facilities, inpatient hospice care, and rehabilitation facilities. 35

Unlike Plaintiffs’ First Amended Complaint, Plaintiff’s Second Amended Complaint does not

simply rely on “[t]he conclusory allegation that limitation criteria for medically necessary care of

medical or surgical conditions are not applied ‘in the manner’ that Defendants excluded coverage

for Eric’s treatment[.]” 36 Plaintiffs still generally allege disparity regarding acute and sub-acute

treatments. 37 But they now also allege that the Plan differentially evaluates intermediate level

treatment claims, applying “generally accepted standards of medical practice” in

medical/surgical coverage determinations while applying criteria deviating from generally

accepted standards in mental health coverage determinations. 38 Plaintiffs further allege that this




33
     Anne M., 2019 WL 1989644, *2.
34
  Peter E. v. United Healthcare Services, Inc., Case No. 2:17-cv-00435-DN, 2019 WL 3253787, *3 (D. Utah. July
19, 2019) (quoting Welp v. Cigna Health & Life Ins. Co., No. 17-80237-CIV-MIDDLEBROOOKS, 2017 WL
3263138 (S.D. Fla. July 20, 2017)).
35
     Second Amended Complaint, supra note 1, ¶ 45 at 8.
36
     Order, supra note 19, at 8.
37
     Second Amended Complaint, supra note 1, ¶¶ 45-48 at 8-9.
38
     Id. ¶ 51 at 10.



                                                                                                                5
process resulted in a disparity where equivalent mental health benefits were denied when the

analogous levels of medical or surgical benefits would have been paid. 39

           Therefore, Plaintiffs have identified medical or surgical treatments that are analogous to

the mental health and substance abuse treatments Eric E. received, and they allege facts showing

that there is a disparity in limitation criteria. Although Plaintiffs’ Second Amended Complaint

includes conclusory and formulaic recitations of the law, Plaintiffs’ factual allegations are

sufficient to state a plausible claim for an as-applied violation of the Parity Act.

                                                ORDER

           THEREFORE, IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss 40 is

DENIED.

           Signed November 18, 2019.

                                                 BY THE COURT


                                                 ________________________________________
                                                 David Nuffer
                                                 United States District Judge




39
     Id.
40
     Docket no. 58, filed Sept. 9, 2019.



                                                                                                        6
